DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because they fail to show “the first and second hooks are radially inward of the base of the carrier”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: “the first and second hooks are radially inward of the base of the carrier”.  As appears in figure 7, the first 121 and second 123 hooks are rather radially outward of the base 118 of the carrier.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 12-14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Dziech et al. (20120082540A1).
	Dziech et al., in figures 1-2, teach (cl.1) a blade outer air seal, comprising: a base portion 28; a first wall 30 and a second wall 32 extending radially from the base portion, the first wall axially spaced from the second wall, the first and second walls extending in a circumferential direction; a first hook 26A extending from the first wall, and a second hook 26B extending from the second wall, the first and second hooks extending in an axial direction towards one another to form a passage (not numbered) that extends in the circumferential direction, the passage configured to receive a carrier 72; and a tab 44 extending radially outward from the second hook 26B, the tab configured to engage with the carrier, (cl.2) a second tab 44 extending radially outward from the second hook 26B to form an opening between the tab 44 and the second tab 44, (cl.4) the blade outer air seal is a ceramic material (see paragraph [0025]), (cl.12) a blade outer air seal assembly, comprising: a blade outer air seal having a plurality of segments 18 extending circumferentially about an axis and mounted in a carrier 74; at least one of the plurality of segments having a first wall 30 and a second wall 32 axially spaced from one another and a base portion 28 extending from the first wall to the second wall to form a passage (not numbered) between the first and second walls; and the carrier having a first rail 76 and a second rail 78 extending from a base 74, and a portion of the .  
. 

Claim(s) 1, and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Pezzetti et al. (20070025837A1).
Pezzetti et al., in figures 2-4, teach (cl.1) a blade outer air seal 36, comprising: a base portion 48; a first wall (not numbered) and a second wall (not numbered) extending radially from the base portion, the first wall axially spaced from the second wall, the first and second walls extending in a circumferential direction; a first hook 86 extending from the first wall, and a second hook 84 extending from the second wall, the first and second hooks extending in an axial direction towards one another to form a passage 134 that extends in the circumferential direction, the passage configured to receive a carrier 38; and a tab 102 extending radially outward from the second hook 84, the tab configured to engage with the carrier 38, (cl.12) a blade outer air seal assembly 36, comprising: a blade outer air seal having a plurality of segments 36a, 36b extending circumferentially about an axis and mounted in a carrier 38; at least one of the plurality of segments having a first wall and a second wall (not numbered) axially spaced from one another and a base portion 48 extending from the first wall to the second wall to  the at least one segment is a ceramic material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dziech et al. (20120082540A1).
	Dziech et al. teaches all the claimed subject matter except that he doesn’t teach the first and second walls, the first and second hooks, and the base portion have the same thickness.
At the time before the effective filing date of the claimed invention, it would have been common practice, which normally require only ordinary skill in the art and hence is considered a routine expedient, which is mere changes in size/proportions unless a new and unexpected result is produced. See MPEP 2144.04. 
.
	
Claims 5, 6, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dziech et al. (20120082540A1) in view of McCaffrey (20170350268A1).
	Dziech et al. teaches all the claimed subject matter except that he doesn’t teach (cl.5,18) the blade outer air seal is formed from a plurality of laminate plies, (cl.6,19) the blade outer air seal is formed from twelve or fewer laminate plies.
McCaffrey, in in figures 1-6, teaches (cl.5,18) the blade outer air seal 68 is formed from a plurality of laminate plies (see paragraphs [0051] – [0062]), (cl.6,19) the blade outer air seal 68 is formed from twelve or fewer laminate plies (see fig.5).
	Since Dziech et al. and McCaffrey are analogous art, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the BOAS of Dziech et al. with the blade outer air seal is formed from a plurality of laminate plies, and the blade outer air seal is formed from twelve or fewer laminate plies as taught by McCafrey for the purpose of allowing a structural gap between BOAS and the tip of the blade under different operating conditions.

	
	Allowable Subject Matter
Claims 7-11 are allowed.
Regarding claim 7 and all the claims that depend on claim 7, prior art fails to teach or fairly suggest the first rail is spaced from the first axial side to form a front base 
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 15, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 15, prior art fails to teach or fairly suggest a slot is formed in at least one of the first and second rails, the slot configured to receive a pin.
Regarding claims 17 and 20, prior art fails to teach or fairly suggest the carrier is a ceramic material.
Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure and consist of two patent publications.
US20080206046A1 and US20030133790A1 are cited to show a CMC BOAS.

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGOR KERSHTEYN whose telephone number is (571) 272-4817.  The examiner can normally be reached on Mon.-Fri. 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGOR KERSHTEYN/
Primary Examiner, Art Unit 3745